DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 12/08/2020, have been entered and made of record.  Claims 1-21 are pending.  
Response to Arguments
Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13, 15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over AIBA (US PG PUB 2014/0348498) in view of Alden (US PG PUB 2003/0202124) 
Regarding claim 1, AIBA discloses a camera device comprising:

a body portion of the camera device housing the image capture component, a video processing module, wherein the body portion comprises a supporting base with an angled bottom surface, the angled bottom surface providing a pitch angle to orient the image capture component when seated on a substantially planar surface  (see figure 1 base part 12 and figure 2 base part 12, see paragraph 0022 base part supports the camera body and includes tilt mechanism which changes angle of a tilt direction for supporting the camera body; see paragraphs 0050 and 0054 video imaged by the camera; see also the previous responses).
	Claim 1 differs from AIBA in that the claim further requires the video processing module configured to convert the input video stream into dual video streams comprising of a first stream copy and a second stream copy; a first encoder component configured to generate a first output video stream based on the input video first stream copy: and a second encoder component configured to generate a second output video stream based on the input video second stream copy.
	In the same field of endeavor Alden discloses a video processing module configured to convert the input video stream into dual video streams comprising of a first stream copy and a second stream copy (see figure 3 and paragraph 0031 producing two output streams; see paragraph 0032 camera produces); a first encoder component configured to generate a first output video stream based on the input video first stream copy (see figure 3 and paragraph 0031 first output stream appearing on 37); and a second encoder component configured to generate a second output video stream based on the input video second stream copy (see paragraph 0031 second stream outputted on 30 and 45; see also paragraph 0035).

Regarding claim 2, AIBA discloses the body portion is a cylindrical shape (see figures 1 and 2 and paragraph 0064).
Regarding claim 3, AIBA discloses a replaceable cover disposed over the body portion.
Regarding claim 4, Alden discloses a memory slot for receiving an external memory card to store the first output video stream and the second output video stream (see figure 6 and paragraph 0037).
Regarding claim 11, Alden discloses a base unit comprising one or more input/output I/O ports for use with the camera device (see figure 3), AIBA discloses the base unit design to receive the supporting base of the body portion (see figures 1 and 2). 
Regarding claim 12, AIBA discloses the base unit is elongated in shape (see figures 1 and 2).
Regarding claim 13, AIBA discloses the base unit comprises a locking element to lock the supporting base of the body portion to the base unit (see paragraphs 0048-0049 and 0053).
Regarding claim 15, AIBA discloses the base unit comprises a mounting port to receive a stand for supporting the camera device (see figures 1-4 and paragraphs 0052, 0073 and 0086).
Regarding claim 20, Alden discloses the first encoder component and the second encoder component are adapted to simultaneously provide a different portions of the input video stream, wherein the first encoder component configured to provide a full field of view of tan image associated with the first stream copy and the second encoder component configured to provide a 
Regarding claim 21, Alden discloses the first encoder component is configured to perform a first encoding operation on a processed version of the first stream copy, and the second encoder component is configured to perfume a second encoding operation on a process version of the second stream copy, wherein the second encoding operation is independent of the first encoding operation (see figures 3-6, paragraphs 0006, 0030-0032).
Claims 5-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over AIBA (US PG PUB 2014/0348498) in view of in view of Alden (US PG PUB 2003/0202124) and further in view of Burns et al. (US PG PUB 2016/0364123 hereinafter referred as Burns).
Regarding claim 5, although the combination of AIBA and Alden discloses the limitation of claim 1, the combination failed to specifically disclose the display is adopted for touch screen interface.
In the same field of endeavor Burns discloses a device capable of having touch screen (see figure 11A touch screen 1102 and paragraph 0343).
Therefore, in light of the teaching in Burns it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a touch screen feature on devices in order to operate the device faster, integrate many operations into the display and to reduce cost.
Regarding claim 6, Burns discloses the touch screen interface is adapted to receive an instruction for cropping a region of interest in the first output video stream (see paragraphs 0343 and 0352).

Regarding claim 16, Alden discloses the first output video stream depicts a full field of view of an image associated with the first stream copy, and the second output video stream depicts a cropped view of the full field of view of the image associated with the second stream copy (see paragraphs 0030 and 0032); Burns discloses cropped view of the image associated with the input video stream (see paragraph 0343).
 Regarding claim 17, Alden discloses a cropping unit coupled to the second encoder component, the cropping unit configured to determine a region of interest in the second stream copy based on coordinates as specified by crop instruction (see figures 4a-4c, 6 and paragraphs 0032-0035); Burns discloses the cropping unit determine a region of interest in the input video stream based on coordinates as specified by a crop instruction (see paragraphs 0343 and 0352). 
Regarding claim 18, Burns discloses the crop instruction comprises at least one of: a pinch to zoom instruction, a tap to cut instruction or a drag to pan instruction (see paragraphs 0343 and 0352).
Regarding claim 19, Burns discloses a correction unit coupled to the cropping unit (see paragraph 0352), AIBA discloses a correction unit configured to adjust an exposure setting of the cropped view based on a selection of the region of interest (see paragraphs 0027 and 0063).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over AIBA (US PG PUB 2014/0348498) in view of Alden (US PG PUB 2003/0202124) and further in view of White et al. (US PG PUB 20180050634 hereinafter referred as White).
Regarding claim 8, although the combination of AIBA and Alden discloses the limitation of claim1, the combination failed to specifically disclose a light indicator disposed on the body portion.
 In the same field of endeavor White discloses a light indicator system 102 (see paragraph 0101 and figure 3).
Therefore in light of the teaching in White it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a light indicator in order to indicate the status of the bin cover and the battery level.
Regarding claim 9, White discloses the light indicator is designed as a circular ring (see paragraphs 0082 and 0103 and figure 4D). 
Regarding claim 10, White discloses the light indicator is configured to provide an indication of at least one of: an on or off status, a battery status and a recording status of the camera device (see paragraphs 0115 and 0128).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over AIBA (US PG PUB 2014/0348498) in view of Alden (US PG PUB 2003/0202124) and further in view of Dewey et al. (US PG PUB 2012/0197357 hereinafter referred as Dewey).
Regarding claim 8, although the combination of AIBA and Alden discloses the limitation of claim1, the combination failed to specifically disclose a light indicator disposed on the body portion.

Therefore in light of the teaching in Dewey it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a light indicator in order to identify the amount of charge remaining on the internal battery.
Regarding claim 9, Dewey discloses the light indicator is designed as a circular ring (see paragraphs 0038 and 0091). 
Regarding claim 10, Dewey discloses the light indicator is configured to provide an indication of at least one of: an on or off status, a battery status and a recording status of the camera device (see paragraphs 0072 and 0091).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AIBA (US PG PUB 2014/0348498) in view of Alden (US PG PUB 2003/0202124) and further in view Samuels et al. (US Pat. No. 8, 992, 102 hereinafter referred as Samuels).
In regard to claim 14, although the combination of AIBA and Alden discloses the limitation of claims 1 and 11, the combination failed to specifically disclose disposing a water resistance seal between the base and the supporting base of the body portion.
In the same field of endeavor Samuels discloses placing water-resistant material (see figures 5a-5c and col. 5 line 64-col. 6 line 21).
Therefore, in light of the teaching in Samuels it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding water resistance material in order to use the device under water.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329.  The examiner can normally be reached on M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        March 25, 2021